DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0091] refers to Fig. 7 cloud computing network as (600) instead of (700).
Appropriate correction is required.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention, “Minimizing Risk Using Machine Learning Techniques”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-18 are directed to a statutory category, namely a machine (claims 1-6), a manufacture (claims 7-12) and a process (claims 13-18).
Step 2A (1): Independent claims 1, 7, and 13 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “implement task planning; collect and track tasks and task characteristics over one or more defined temporal segments; temporally analyze one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyze task movement; responsive to identification of a statistical deviation in the analyzed one or more data points, identify statistically significant data associated with one or more of the tracked tasks; modify a path of one or more of the tracked tasks, the modification to create an optimal delivery path in view of the identified statistical deviation; and selectively execute actions in compliance with the modified path”. These claims are directed towards task management (e.g. collect, track, classify tasks), analyzing task movement (e.g. data point measurements, statistical deviation, etc.) and modifying/optimizing task delivery. Dependent claims 2-6, 8-12, and 14-18 further describe the task management (e.g. classify, crowdsource ), analysis (e.g. statistical deviation, aggregate and analyze data, Gaussian distribution, continuous probability distribution model, identify an outlier, etc.) and modification of the tasks (e.g. re-arrange task components, re-assign tasks).  These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes observations, evaluations, judgments, and opinions and Certain Methods of Organizing Human Activity (e.g. fundamental economic practices or principles) which includes hedging, insurance, and mitigating risks. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-18 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-18 recite additional elements of a computer system comprising a processing unit operating coupled to memory, an artificial intelligence (AI) platform in communication with the processing unit, a task manager, an analyzer, a path manager, the processing unite to selectively execute on or more encoded actions, a machine learning manager to train a ML model, a computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor, and a computer implemented method. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the tasks management, analysis, and modification. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-18 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-18 recite additional elements of as stated above. As per the Applicant’s specification, the computer system is a server [0029]; processors may include multiprocessor or microprocessors [0065]; memory include RAM and/or cache memory [0068]; AI platform includes natural language processing and machine learning and is configured with tools to enable supervised learning [0029]-[0030]; task manager, analyzer, and path manager are embedded tools (i.e. program code/software) ([0003]-[0004]); machine learning manager enables and support use of machine learning (ML) [0040]; a computer program product are media such as memory, RMA, cache, and storage system such as a removable storage drive and a hard disk installed in a hard disk drive [0071]; computer readable storage medium include electronic storage device, a magnetic storage device, an optical storage device, etc. [0073]; and computers include handheld, PDAs, personal entertainment devices, tablet computer, laptop, etc. [0050]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill (US 11,188,857 B1).
As per claim 1, Hill teaches a computer system comprising (Hill e.g. Fig. 2 system 200 for optimizing compute task patterns for performing functions in a service provider environment 202 (col. 6 lines 49-51). FIG . 8 illustrates a computing device 810 on which modules of this technology may execute (col. 20 lines 31-32.): 
Hill teaches a processing unit operating coupled to memory; (Hill e.g. FIG . 8 computing device 810 may include one or more processors 812 that are in communication with memory devices 820 (col. 20 lines 34-36).)
Hill teaches an artificial intelligence (AI) platform in communication with the processing unit, the Al platform to implement task planning, the Al platform comprising (Hill e.g. Machine learning in the disclosed technology may be used to recognize and identify tasks patterns and make intelligent decisions based on input data (col. 4 lines 17-25). Fig. 2 system 200 for optimizing compute task patterns for performing functions in a service provider environment 202 includes a machine learning service 250  (col. 6 lines 49-59). The machine learning service 250 may include the machine learning module 255 (col. 7 lines 12-14). Modules are executable by the processor (Fig. 8 and col. 20 lines 42-44).): 
Hill teaches a task manager to collect and track tasks and task characteristics over one or more defined temporal segments; (Hill e.g. Fig. 2 task monitoring module 212; One or more compute tasks may be monitored by the task monitoring module 212 (i.e. task manager) using machine-learning executed by the machine learning module 255 (col. 8 lines 7-13). The optimizing agent 214 may monitor one or more compute tasks being performed on the mobile device 230 and communicate the monitored data back to the machine learning module and/or the task monitoring module 212 (col. 9 lines 34-38). Task and/or subtask data (e.g. ID, parent task, relationship, operational data and metadata, etc.) may be stored for a selected period of time (col. 3 lines 49-67).)
Hill teaches an analyzer to temporally analyze one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyze task movement; (Hill e.g. Fig. 2; One or more compute task patterns may be detected by the task pattern detection module 206. The task pattern detection module may identify commonality or equivalencies between one or more compute task, and may recommend a task pattern that is the most efficient (col. 7 lines 14-30). Compute tasks from different users may be monitored and compared, and the efficient task pattern may be identified based on the analysis of the compute task patterns from a group of the users (col. 2 lines 14-17). Task patterns contain the compute tasks and/or sub-compute tasks for performing the function (col. 2 lines 53-55). Fig. 1B shows example task patterns for different customers 110a-110c. One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed for optimizing each task and/or subtask for performing a function (col. 11 lines 40-43).)
Hill teaches responsive to identification of a statistical deviation in the analyzed one or more data points, the analyzer to identify statistically significant data associated with one or more of the tracked tasks; (Hill e.g. Fig. 2;  One or more compute task patterns may be detected by the task pattern detection module 206 (i.e. analyzer). The task pattern detection module 206 may identify commonality or equivalencies between one or more compute task, and may recommend a task pattern that is the most efficient (col. 7 lines 14-30). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed for optimizing each task and/or subtask for performing a function. For example, the metrics may include, but are not limited, to statistics collected by the shared knowledge worker group, relative performance characteristics for each user, determining an amount of time for performing each task and/or subtask, tracking or calculating via one or more mathematical operations (e.g., using addition, subtraction, division, multiplication, standard deviations, means, averages, statistical modeling using statistical distributions, etc.) a number of compute tasks and/or sub-compute tasks for performing the function, and/or a rating of how a user is performing as compared to other co-workers (e.g., using a rating of percentages ) (col. 11 lines 40-54).)
Hill teaches a path manager to modify a path of one or more of the tracked tasks, the modification to create an optimal delivery path in view of the identified statistical deviation; and (Hill e.g. Fig. 2; At least one task pattern may be identified as an efficient task pattern by the task pattern detection module 206 and/or by the efficiency module 216 (col. 7 lines 32-36). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed (e.g. standard deviations) for optimizing each task and/or subtask for performing a function (col. 11 lines 40-54). The optimizing agent 214 (i.e. path manager) may provide a suggestion 232 on a computing device, such as, for example a mobile device 230, to execute the efficient task pattern to perform the function (col. 10 lines 25-29). The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). A machine-learning operation may identify a particular preferred task pattern to execute a particular function by 1) identifying a task pattern that has eliminated one or more of the compute tasks and/or sub-compute tasks, and/or 2) identifying a task pattern that has reduced the time for executing one or more of the compute tasks and/or sub-compute tasks.  Alternatively, the task pattern itself may have task eliminated to optimize a number of compute tasks or reduce the amount of time the task pattern takes to execute (col. 11 lines 14-23).)
Hill teaches the processing unit to selectively execute one or more encoded actions in compliance with the modified path. (Hill e.g. Fig. 2; At least one tasks and/or subtask, associated with the efficient task pattern, may be automatically executed by the automation module 218 and/or the optimization module 216 to perform the function in the service provider environment 202 upon the acceptance of the automation option 232 (col. 9 lines 11-15). Modules are executable by the processor (Fig. 8 and col. 20 lines 42-44).)
As per claim 7, Hill teaches a computer program product for task planning, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to (Hill e.g. Figs. 5-8; The functionality 500 may be implemented as a method and executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine-readable storage medium (Fig. 5 and cols. 17-18 lines 64-1). The operations of 500, 600, and/or 700 may include monitoring the one or more compute tasks using machine learning to perform the function (col. 20 lines 5-7).): 
Hill teaches collect and track tasks and task characteristics over one or more defined temporal segments; (See claim 1b(i) for response.)
Hill teaches temporally analyze one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyze task movement; (See claim 1b(ii) for response.)
Hill teaches responsive to identification of a statistical deviation in the analyzed one or more data points, identify statistically significant data associated with one or more of the tracked tasks;  36(See claim 1b(iii) for response.) Attorney Docket No. P201700919US01
Hill teaches a path of one or more of the tracked tasks subject to modification, the modification to create an optimal delivery path in view of the identified statistical deviation; and (See claim 1b(iv) for response.)
Hill teaches selectively execute one or more encoded actions in compliance with the modified path. (See claim 1b(v) for response.)
As per claim 13, Hill teaches a computer implemented method, comprising (Hill e.g. Figs. 5-8; FIG . 5 is a flowchart of an example method 500 for optimizing compute tasks for performing functions according to an example of the present technology (col. 17 lines 62-64). The operations of 500, 600, and/or 700 may include monitoring the one or more compute tasks using machine learning to perform the function (col. 20 lines 5-7). FIG . 8 illustrates a computing device 810 on which modules of this technology may execute (col. 20 lines 31-32).): 
Hill teaches collecting and tracking tasks and task characteristics over one or more defined temporal segments; (See claim 1b(i) for response.)
Hill teaches temporally analyzing one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyzing task movement; (See claim 1b(ii) for response.)
Hill teaches responsive to identifying a statistical deviation in the analyzed one or more data points, identifying statistically significant data associated with one or more of the tracked tasks; (See claim 1b(iii) for response.)
Hill teaches modifying a path of one or more of the tracked tasks, the modification creating an optimal delivery path in view of the identified statistical deviation; and (See claim 1b(iv) for response.)
Hill teaches selectively executing one or more encoded actions in compliance with the modified path.(See claim 1b(v) for response.)
As per claims 2, 8, and 14, Hill teaches the system of claim 1, computer program product of claim 7, and method of claim 13, Hill also teaches further comprising the task manager to classify at least one task and one task characteristic corresponding to the identified statistical deviation. Hill e.g. The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed for optimizing each task and/or subtask for performing a function. For example, the metrics may include, but are not limited, to statistics collected by the shared knowledge worker group, relative performance characteristics for each user, determining an amount of time for performing each task and/or subtask, tracking or calculating via one or more mathematical operations (e.g., using addition, subtraction, division, multiplication, standard deviations, means, averages, statistical modeling using statistical distributions, etc. ) a number of compute tasks and/or sub-compute tasks for performing the function, and/or a rating of how a user is performing as compared to other co-workers (e.g., using a rating of percentages ) (col. 11 lines 40-54).)
As per claims 3, 9, and 15, Hill teaches the system of claim 2, computer program product of claim 8, and method of claim 14, Hill also teaches wherein the Al platform further comprises a machine learning (ML) manager to train a ML model to analyze the classified at least one task and one task characteristic (Hill e.g. Fig. 2; Fig. 2 system 200 for optimizing compute task patterns for performing functions in a service provider environment 202 includes a machine learning service 250  (col. 6 lines 49-59). The machine learning service 250 may include the machine learning module 255 (col. 7 lines 12-14). Machine learning may be an effective tool for use in dynamically learning and defining monitored compute tasks and task optimization and automation. For example, this technology may receive features representing compute tasks and use those features to classify computer tasks as a specific function type or as being similar to other functions or work processes (col. 4 lines 1-11). These monitored compute tasks may be pre-defined and/or may be learned and defined according to machine learning (e.g., by storing compute task patterns and performing task pattern matching, using heuristics, using a state machine, using classification machine learning). (col. 3 lines 36-41).)
As per claims 4, 10, and 16, Hill teaches the system of claim 3, computer program product of claim 9, and method of claim 15, further comprising:  35 Attorney Docket No. P201700919US01
Hill teaches the task manager to crowdsource the collected task and task characteristic data; and (Hill e.g. The compute tasks described herein may be collected from a group or community , or the compute tasks may be considered “crowdsourced” compute tasks. Crowdsourcing may refer to identifying one or more compute task patterns via a large scale community (aka a “crowd” ), and these compute task patterns may be associated with the service provider environment 202 or the computing environment 102  (col. 7 lines 15-22).)
Hill teaches the ML model to: aggregate the collected task and task characteristic data across a select population, and analyze the classified at least one task and one task characteristic across the aggregated data. (Hill e.g. Fig. 2, The machine learning module 255 may also work in conjunction with each customer-defined task. In this way, the machine learning module 255 may have knowledge of each customer-defined task and can learn, identify, detect and/or suggest new and/or alternative methods, actions, and/or steps for performing one or more compute tasks patterns for a function. That is, aggregated compute task patterns and functions may be optimized (col. 9 lines 50-57). Compute tasks from different users may be monitored and compared, and the efficient task pattern may be identified based on the analysis of the compute task patterns from a group of the users (col. 2 lines 14-17). Machine learning module 255 can identify that customer A performed one or more compute tasks in less time and/or executed less compute tasks that that of customer B to arrive at the same function or same amount of work (col. 10 lines 1-6).
As per claims 5, 11, and 17, Hill teaches the system of claim 4, computer program product of claim 10, and method of claim 16, Hill teaches further comprising the ML manager to employ a Gaussian distribution for the aggregated data and derive a continuous probability distribution model, and the ML model to identify an outlier within the distribution model. (Hill e.g. Fig. 2, The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). Machine learning may take advantage of data to capture characteristics of interest having an unknown underlying probability distribution (col. 4 lines 12-14). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed (e.g. using standard deviations (i.e. outliers), statistical modeling using statistical distributions, etc.) for optimizing each task and/or subtask for performing a function (col. 11 lines 40-54). The machine learning module 255 may have knowledge of each customer-defined task and can learn, identify, detect and/or suggest new and/or alternative methods, actions, and/or steps for performing one or more compute tasks patterns for a function. That is, aggregated compute task patterns and functions may be optimized (col. 9 lines 50-57). Machine learning may be performed using a wide variety of method such as supervised learning, unsupervised learning, temporal difference learning, reinforcement learning and so forth including Gaussian process regression, etc. (col. 4 lines 26-67).)
As per claims 6, 12, and 18, Hill teaches the system of claim 5, computer program product of claim 11, and method of claim 17, Hill teaches wherein the ML model path modification of one or more of the tracked tasks includes the ML model to create an association between the identified outlier and a corresponding task, and the modification including an action selected from the group consisting of: re-arranging one or more task components, re-assigning the task, and combinations thereof. (Hill e.g. Fig. 2; The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). The machine learning module 255, in association with the task automation service 210, may learn, identify, and/or suggest an improved and/or optimized way for performing the one or more compute tasks as a combined task pattern (col. 10 lines 14-18). A machine-learning operation may identify a particular preferred task pattern (i.e. optimized) to execute a particular function by 1) identifying a task pattern that has eliminated one or more of the compute tasks and/or sub-compute tasks, and/or 2) identifying a task pattern that has reduced the time for executing one or more of the compute tasks and/or sub-compute tasks.  Alternatively, the task pattern itself may have task eliminated to optimize a number of compute tasks or reduce the amount of time the task pattern takes to execute (col. 11 lines 14-23). Users may be sent an automation option to select the efficient task pattern to  achieve maximum efficiency. Accordingly, user may then either select (via the automation option) to automatically execute the efficient task pattern and/or redefine a new and improved efficient task pattern (cols. 11-12 lines 66-4).)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624